 Case 3:17-cv-00016-TSL-RHW Document 29 Filed 05/11/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

WALTER LEE GILBERT                                PETITIONER
A/K/A LEMARCUS HILLIARD #99903-555


VS.                                 CIVIL ACTION NO. 3:17CV16TSL-RHW

PELICIA HALL                                      RESPONDENT


                                  ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Robert H. Walker, and

the court, no objection having been filed and having fully

reviewed the report and recommendation entered in this cause on

April 14, 2020, and no objection having been filed and being duly

advised in the premises, finds that said report and recommendation

should be adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge Robert H. Walker entered on April

14, 2020, be, and the same is hereby adopted as the finding of

this court. Accordingly, it is ordered that respondent’s motion to

dismiss is granted and the petition for writ of habeas corpus,

filed pursuant to § 2254, is hereby dismissed.

      It is further ordered that a certificate of appealability is

denied.   Petitioner has failed to demonstrate that “jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right” or that "jurists of
 Case 3:17-cv-00016-TSL-RHW Document 29 Filed 05/11/20 Page 2 of 2




reason would find it debatable whether [this] court was correct in

its procedural ruling.    Slack v. McDaniel, 529 U.S. 473, 484, 120

S. Ct. 1595, 146 L. Ed. 2d 542 (2000).

    A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

    SO ORDERED this 11th day of May, 2020.




                                 /s/Tom S. Lee_______________________
                                 UNITED STATES DISTRICT JUDGE




                                    2
